December 8, 2011




                                   JUDGMENT

                      The Fourteenth Court of Appeals

NO. 14-11-00811-CV

                IN THE INTEREST OF S.G.K. and J.L.A.K., Children

                               ____________________

      Today the Court heard appellant=s motion to dismiss the appeal from the order
signed by the court below on August 19, 2011. Having considered the motion and found
it meritorious, we order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by
RUSTY YELEY.
      We further order this decision certified below for observance.
      We further order the mandate be issued immediately.